Appeal Reinstated and Order filed September 8, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00544-CV
                                   ____________

   CRISTINA NEWALL KALLOP, A/K/A MARIA CRISTINA NEWALL
                 VASQUEZ DE VELASCO, Appellant

                                         V.

     OFFSHORE EXPLORATION AND PRODUCTION, LLC, Appellee


                      On Appeal from Probate Court No 4
                             Harris County, Texas
                      Trial Court Cause No. 475,050-402

                                     ORDER

      This appeal was abated by order of March 15, 2022, for 90 days pending
resolution of this appeal. As of this date, no dispositive motion or motion to extend
the abatement has been filed. Accordingly, the appeal is reinstated. The case is at
issue and ready to set for submission in accordance with court procedures.

                                      PER CURIAM

Panel Consists of Justices Jewell, Bourliot and Zimmerer.